20-11821-mg       Doc 39     Filed 12/11/20 Entered 12/11/20 12:15:30           Main Document
                                          Pg 1 of 1



                              SALVATORE LAMONICA, ESQ.
                                       Chapter 7 Trustee
                               3305 Jerusalem Avenue, Suite 201
                                     Wantagh, NY 11793
                                  (516) 826-6500 - Telephone
                                  (516) 826-0222 - Facsimile


                                                        December 11, 2020

Via Electronic Filing and First Class Mail
Clerk of the Court
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

                   Re:     Kidville Opco, LLC
                           Chapter 7
                           Case No. 20-11821-MG

Dear Sir/Madam:

        Please be advised that I am the Trustee in the above referenced bankruptcy case.

        This case is now an asset case, which may permit me to make a distribution to creditors of
the estate. Therefore, it is now necessary for a notice to be sent to the creditors pursuant to
Bankruptcy Rule 3002(c)(5) and 2002(f)(3) advising them of the need to file a Proof of Claim in
order for them to participate in any eventual distribution.

        Thank you for your courtesies.

                                                    Respectfully Submitted,

                                                    s/ Salvatore LaMonica
                                                    Salvatore LaMonica

SL:dg
